14-4329
     Yun v. Lynch
                                                                                       BIA
                                                                                   Segal, IJ
                                                                               A201 160 363
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   2nd day of March, two thousand sixteen.
 5
 6   PRESENT:
 7            RICHARD C. WESLEY,
 8            GERARD E. LYNCH,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12
13   CHIN YA YUN, AKA YA YUN CHEN,
14            Petitioner,
15
16                  v.                                               14-4329
17                                                                   NAC
18   LORETTA E. LYNCH, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Troy Nader Moslemi, Flushing, New
24                                       York.
25
26   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
27                                       Assistant Attorney General; Kiley
28                                       Kane, Senior Litigation Counsel;
29                                       Annette M. Wietecha, Attorney,
1                                 Office of Immigration Litigation,
2                                 United States Department of Justice,
3                                 Washington, D.C.

4          UPON DUE CONSIDERATION of this petition for review of a

5    Board of Immigration Appeals (“BIA”) decision, it is hereby

6    ORDERED, ADJUDGED, AND DECREED that the petition for review is

7    DENIED.

8          Petitioner Chin Ya Yun, a native and citizen of the People’s

9    Republic of China, seeks review of an October 30, 2014, decision

10   of the BIA affirming a December 26, 2013, decision of an

11   Immigration Judge (“IJ”) denying Yun’s application for asylum,

12   withholding of removal, and relief under the Convention Against

13   Torture (“CAT”).    In re Chin Ya Yun, No. A201 160 363 (B.I.A.

14   Oct. 30, 2014), aff’g No. A201 160 363 (Immig. Ct. N.Y. City

15   Dec. 26, 2013).     We assume the parties’ familiarity with the

16   underlying facts and procedural history in this case.

17         Under the circumstances of this case, we have reviewed both

18   the   IJ’s   and   the   BIA’s   decisions,   “for   the   sake   of

19   completeness.”     Wangchuck v. Dep’t of Homeland Sec., 448 F.3d
20   524, 528 (2d Cir. 2006).     The applicable standards of review

21   are well established.      See 8 U.S.C. § 1252(b)(4)(B); Yanqin

22   Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).
                                      2
1        For asylum applications, like Yun’s, governed by the REAL

2    ID Act, the agency may, “[c]onsidering the totality of the

3    circumstances,” base a credibility finding on inconsistencies

4    between the applicant’s statements and other evidence, “without

5    regard to whether” they go “to the heart of the applicant’s

6    claim.”   8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey,

7    534 F.3d 162, 163-64 (2d Cir. 2008).   “We defer . . . to an IJ’s

8    credibility determination unless, from the totality of the

9    circumstances, it is plain that no reasonable fact-finder could

10   make such an adverse credibility ruling.”   Xiu Xia Lin, 534 F.3d
11   at 167.

12       Substantial evidence supports the adverse credibility

13   determination, which was based on inconsistencies between Yun’s

14   testimony and the record of her credible fear interview,

15   internal inconsistencies in her testimony, and her evasiveness

16   while testifying.   As an initial matter, the IJ did not err in

17   finding that the interview record bore sufficient indicia of

18   reliability to be entitled to evidentiary weight.     Ming Zhang

19   v. Holder, 585 F.3d 715, 725 (2d Cir. 2009).   The interview was

20   conducted in Yun’s best language, the questions were designed

21   to elicit her asylum claim, and there was no indication that
                                    3
1    Yun was reluctant to answer questions.       Id. at 723-25.

2        The record supports the agency’s conclusion that Yun’s

3    testimony was both internally inconsistent and inconsistent

4    with her credible fear interview.     She testified that she first

5    learned that members of her church were arrested when she

6    received her pastor’s letter.       However, when confronted with

7    the record of her credible fear interview reflecting earlier

8    knowledge of the arrests, she eventually responded that she knew

9    that church members were arrested while she was still in China,

10   but that she did not know which members or how many were

11   arrested.   The IJ reasonably interpreted this as inconsistent,

12   particularly given Yun’s testimony about the sequence of

13   events, which did not include any statement that she learned

14   of any arrests.   Siewe v. Gonzales, 480 F.3d 160, 167 (2d Cir.

15   2007) (“Decisions as to . . . which of competing inferences to

16   draw are entirely within the province of the trier of fact.”

17   (quoting Palazza ex rel. Delmage v. Corio, 232 F.3d 38, 44 (2d

18   Cir. 2000))).

19       The adverse credibility determination is further supported

20   by the IJ’s demeanor finding, to which we defer.        Majidi v.

21   Gonzales, 430 F.3d 77, 81 n.1 (2d Cir. 2005).          The record
                                     4
 1   supports the IJ’s finding that Yun testified in an evasive

 2   manner.   She gave non-responsive answers, responding only that

 3   the church had recorded her name and telephone number, when

 4   questioned about arrests.     She also twice failed to answer

 5   questions about a letter from her mother, and once regarding

 6   a letter from her pastor.

7         In light of Yun’s inconsistent and evasive testimony, which

8    largely related to the sole incident underlying her asylum

9    claim, substantial evidence supports the adverse credibility

10   determination.   Xiu Xia Lin, 534 F.3d at 167; Xian Tuan Ye v.

11   Dep’t of Homeland Sec., 446 F.3d 289, 295 (2d Cir. 2006).   That

12   determination is dispositive of asylum, withholding of removal,

13   and CAT relief, as all three claims rely on the same factual

14   predicate.   Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir.

15   2006).

16       Yun’s arguments that the agency failed to consider her

17   documentary evidence and whether it rehabilitates her testimony

18   do not survive our presumption “that an IJ has taken into account

19   all of the evidence before [her].”   Xiao Ji Chen v. U.S. Dep’t

20   of Justice, 471 F.3d 315, 336 n.17 (2d Cir. 2006).       And her

21   argument that the agency failed to consider whether she had a
                                    5
1   reasonable fear of future persecution independent of her past

2   persecution     fails,   because       the    adverse   credibility

3   determination    extended    to     whether   she   would   practice

4   Christianity in China.      See Siewe, 480 F.3d at 170; cf. Paul,

5 444 F.3d at 153 n.4.

6       For the foregoing reasons, the petition for review is

7   DENIED.

8                                     FOR THE COURT:
9                                     Catherine O=Hagan Wolfe, Clerk




                                       6